Citation Nr: 0514878	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-08 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for rheumatoid arthritis of multiple joints, to 
include the right wrist.  

4.  Entitlement to a compensable disability rating for the 
residuals of an injury to the 12th cranial nerve.

5.  Entitlement to a compensable disability rating for the 
residuals of an injury to the 11th cranial nerve.

6.  Entitlement to a compensable disability rating for the 
residuals of an injury to the 10th cranial nerve.

7.  Entitlement to a compensable disability rating for the 
residuals of an injury to the 9th cranial nerve.

8.  Entitlement to a disability rating in excess of 
10 percent for post-traumatic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from May 1991 to June 1999.  

These matters are before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that rating decision the RO denied entitlement 
to service connection for low back pain.  The RO also granted 
service connection for rheumatoid arthritis, rated as non-
compensable; post-traumatic stress disorder, rated as 
10 percent disabling; chronic headaches, rated at 10 percent; 
the residuals of injuries to cranial nerves 9, 10, 11, and 
12, all rated as non-compensable; and the residuals of a 
gunshot wound to the right side of the face, rated as non-
compensable.  The veteran perfected an appeal of the denial 
of service connection for the low back disorder, and the 
ratings assigned for the service-connected disabilities.  
During a December 2004 hearing she withdrew her appeal of the 
rating assigned for the residuals of the gunshot wound.

In a May 2002 rating decision the RO in St. Petersburg, 
Florida, denied service connection for sinusitis and 
bilateral carpal tunnel syndrome; increased the rating for 
rheumatoid arthritis from zero to 10 percent; and increased 
the rating for PTSD from 10 to 70 percent.  The veteran 
perfected an appeal of the denial of service connection for 
sinusitis.  Although she included carpal tunnel syndrome in 
her notice of disagreement, in a May 2003 statement she 
withdrew her appeal on that issue.  In a June 2003 statement 
she also stated that she was satisfied with the 70 percent 
rating that was assigned for PTSD.  The Board finds, 
therefore, that the issues of an increased rating for the 
residuals of the gunshot wound, service connection for carpal 
tunnel syndrome, and an increased rating for PTSD are no 
longer in contention.  

In a June 2003 rating decision the RO increased the rating 
for rheumatoid arthritis from 10 to 20 percent.  The veteran 
has, however, continued to assert that a higher rating is 
warranted, and the Board finds that that issue remains within 
its jurisdiction.

The veteran's claims file was subsequently transferred to the 
RO in Columbia, South Carolina, because she resides in that 
area.

In December 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The service medical records show that the veteran received 
treatment for sinusitis twice in 1996, and a history of 
sinusitis was noted on examinations in May 1997 and June 
1998.  She has reported receiving treatment for sinusitis 
following her separation from service.  Although her VA 
treatment records show treatment only for allergic rhinitis, 
she stated that she has also received medical treatment from 
the Moncrief Army Community Hospital.  The records from 
Moncrief have not been associated with the claims file.

The service medical records also show that the veteran was 
treated for recurrent back pain.  It is not clear from the 
service medical records whether the low back pain was a 
manifestation of the service-connected rheumatoid arthritis, 
or if it was due to other pathology.  A VA medical 
examination in August 1999 resulted in a diagnosis of 
mechanical low back pain syndrome, without any objective 
evidence of disability in the back.  The veteran has 
indicated, however, that she received regular treatment for 
back pain since her separation from service.  She has not, 
however, identified where that treatment was received.

The Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that adequate notice 
requires a claimant to be informed of what she must show to 
prevail in a claim, what information and evidence she is 
responsible for providing, and what evidence VA will secure.  
Although the RO informed the veteran of the evidence needed 
to substantiate her claims for service connection, the RO has 
not notified her of the evidence required to substantiate her 
appeal of the assigned ratings, or the relative 
responsibilities of the veteran and VA in developing that 
evidence.  

The rating criteria for rheumatoid arthritis, as an active 
process, provide a 100 percent rating if the disorder has 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  The disorder is 
rated at 60 percent if the manifestations are less than the 
criteria for a 100 percent rating, but with weight loss and 
anemia that is productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year, or a lesser number of exacerbations over 
prolonged periods.  A 40 percent rating applies if the 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder is rated at 20 percent if manifested by 
one or two exacerbations a year in a well-established 
diagnosis.  Chronic residuals are rated as limitation of 
motion or ankylosis under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).

The veteran contends that she is entitled to separate ratings 
for each joint affected by rheumatoid arthritis.  According 
to Diagnostic Code 5002, active rheumatoid arthritis is to be 
rated as a systemic disease.  If not active, chronic 
residuals of the disease are rated based on any limitation of 
motion or ankylosis in each joint.  With the exception of the 
right wrist, it is not clear from the available evidence what 
joints are affected by the rheumatoid arthritis, and whether 
any of those joints have limited motion.  In addition, it is 
not clear whether the rheumatoid arthritis is currently 
active.

Regarding the veteran's appeal of the non-compensable ratings 
assigned for the injuries to the 9th, 10th, 11th, and 12th 
cranial nerves, the available medical evidence does not 
clearly document the extent of disability resulting from 
those injuries.  According to 38 C.F.R. § 4.124a, the 9th 
cranial nerve is rated based on relative loss of ordinary 
sensation in the mucous membrane of the pharynx, fauces, and 
tonsils; the 10th cranial nerve is rated based on the extent 
of sensory and motor loss to the organs of voice, 
respiration, pharynx, stomach, and heart; the 11th cranial 
nerve is rated based on loss of motor function of the 
sternomastoid and trapezius muscles; and the 12th cranial 
nerve is rated based on loss of motor function of the tongue.  
Each of those functions is evaluated based on whether the 
paralysis of the nerve is incomplete and moderate, incomplete 
and severe, or complete.

Regarding the veteran's appeal of the 10 percent rating 
assigned for headaches, the available evidence does not 
reflect whether the headaches are manifested by any 
prostrating attacks and, if so, the frequency of such 
attacks.  Because the existing evidence is insufficient to 
properly evaluate the veteran's claims, the Board finds that 
remand of the case is required.  

Accordingly, the case is remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate her 
appeal of the assigned ratings, and the 
relative responsibilities in developing 
that evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since her separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  The RO should obtain her treatment 
records from the Moncrief Army Community 
Hospital since June 1999, and the VA 
Medical Center in Columbia, South 
Carolina, since January 2004.  If the RO 
is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  If the above-requested development 
results in evidence of the veteran having 
been treated for sinusitis following her 
separation from service, the RO should 
obtain a medical opinion on whether the 
currently manifested sinusitis is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the sinusitis that was treated 
in 1996, or if the sinusitis is 
etiologically related to the gunshot 
wound to the right side of the face.

4.  The RO should provide the veteran a 
VA rheumatology examination in order to 
document all of the manifestations of 
rheumatoid arthritis.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination and provide an assessment of 
whether the rheumatoid arthritis is 
currently active.  If the disease is 
active, the examiner should determine 
whether the disorder has any 
constitutional manifestations, including 
anemia and/or weight loss, and document 
the frequency and duration of any 
incapacitating exacerbations of the 
disease.  If the disease is no longer 
active, the examiner should document all 
of the joints affected by the rheumatoid 
arthritis.  The examiner should also 
determine any limitation of motion or 
ankylosis in each joint so affected.  

The examiner should also provide an 
opinion on whether the veteran's 
complaints of low back pain are 
manifestations of the rheumatoid 
arthritis, or due to some other 
pathology.  If due to some other 
pathology, the examiner should provide an 
opinion on whether the current pathology 
is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the complaints 
documented during service.

5.  The RO should provide the veteran a 
VA neurology examination in order to 
document all of the manifestations of the 
injuries to the 9th, 10th, 11th, and 12th 
cranial nerves, and the severity of the 
veteran's headaches.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and assess any loss of 
function of the mucous membrane of the 
pharynx, fauces, and tonsils; the organs 
of voice, respiration, pharynx, stomach, 
and heart; the loss of motor function of 
the sternomastoid and trapezius muscles; 
and the loss of motor function of the 
tongue.  As to each impairment, the 
examiner should provide an opinion on 
whether any loss of function is 
incomplete and moderate, incomplete and 
severe, or complete.

The examiner should also determine 
whether the veteran's headaches result in 
prostrating attacks and, if so, the 
frequency of such attacks.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




(continued on next page)
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
	N. W. Fabian 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

